DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2018 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

This Corrected Notice of Allowability was sent in order to consider the information disclosure statement (IDS) submitted on November 30, 2018. This IDS was not considered when the first Office Action (07/10/2020) for this application was mailed.

/O.M/           Examiner, Art Unit 3747    

/LINDSAY M LOW/           Supervisory Patent Examiner, Art Unit 3747